Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by OCHIAI (4,671/782).

Regarding Claim 1, OCHIAI teaches A continuously variable transmission (“CVT”) for a vehicle, comprising: a drive clutch (17) including a first drive clutch sheave (171) and a second drive clutch sheave (172), the second drive clutch sheave (172) being moveable relative to the first drive clutch sheave (171); a driven clutch (18) operably coupled to the drive clutch and including a first driven clutch sheave (181) and a second driven clutch sheave (182), the second driven clutch sheave being moveable relative to the first driven clutch sheave; and a housing (3) generally surrounding the drive and driven clutches and including an inner cover (41) and an outer cover (6), and the outer cover includes a channel (41) configured to direct air toward the drive clutch (17).

Regarding Claim 2, OCHIAI teaches wherein the channel (41) is configured to direct towards the second drive clutch sheave (172) of the drive clutch at a position within the inner cover (41)(Fig. 4).

Regarding Claim 3, OCHIAI teaches wherein the inner cover (41) includes a diverter member (32) positioned adjacent the second drive clutch sheave of the drive clutch and configured to direct air from the channel toward the second drive clutch sheave (172).

Regarding Claim 8, OCHIAI teaches wherein the channel (41) is positioned completely to a first side of a plane passing through a drive clutch (17) rotational axis of the drive clutch and a driven clutch rotational axis of the driven clutch (18).



Allowable Subject Matter
Claims 4-7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest wherein a first air supply opening in the housing is positioned within an envelope of a first side of the driven clutch perpendicular to a rotational axis of the driven clutch, a first air supply conduit being positioned to provide non-recycled air through the first air supply opening in the housing to contact a first side of the driven clutch with the other elements in Claim 4.
The prior art does not teach or suggest wherein a first air supply opening in the housing is positioned within an envelope of a first side of the driven clutch and in the outer cover and a second air supply opening in the housing is in the inner cover with the other elements in Claim 9.

Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654